Citation Nr: 1022925	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-29 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from June 1968 to October 
1970.  From December 1968 to February 1970, he was assigned 
to duty in the Republic of Vietnam.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions issued in March 2008 and 
March 2009.  

In May 2010, during the course of the appeal, the Veteran had 
a video conference with the Veterans Law Judge whose 
signature appears at the end of this decision.  


FINDINGS OF FACT

1.  Hearing loss disability in the left ear is not currently 
demonstrated.

2.  Right ear hearing loss disability was first manifested 
many years after service, and the competent evidence of 
record shows that it is unrelated, thereto.

3.  Tinnitus was first manifested many years after service, 
and the competent evidence of record shows that it is 
unrelated thereto.

4.  PTSD is not currently demonstrated.




CONCLUSIONS OF LAW

1.  Hearing loss disability is not the result of disease or 
injury incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.385 (2009).

2.  Tinnitus is not the result of disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).

3.  The claimed PTSD is not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.309(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of the issues of 
entitlement to service connection for hearing loss 
disability, tinnitus, and PTSD.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  After reviewing the record, the Board 
finds that VA has met that duty.

In October 2007 and September 2008, VA received the Veteran's 
claims, and there is no issue as to providing an appropriate 
application form or completeness of the application. 

Following the receipt of those applications, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the evidence 
to be provided by him, and notice of the evidence VA would 
attempt to obtain.  VA informed the Veteran of the criteria 
for service connection and set forth the criteria, generally, 
for rating service-connected disabilities and for assigning 
effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103 (West 2002 
and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records; records 
reflecting his treatment by private health care providers 
after service, including the October 2007 report of 
audiologic testing at Tulsa Hearing Technologies; records 
reflecting the Veteran's treatment by VA from January 2007 
through May 2009; and the transcript of the Veteran's May 
2010 Video Conference with the undersigned Veteran's Law 
Judge.

In January 2008 and March 2009, respectively, VA examined the 
Veteran to determine the nature and etiology of his hearing 
loss disability and PTSD.  The VA examination reports reflect 
that the examiners reviewed the Veteran's medical history, 
interviewed and examined the Veteran, documented his current 
medical conditions, and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  Therefore, the Board concludes that the VA 
examinations are adequate for evaluation purposes.  See 38 
C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support any of his claims; and there is no evidence of any VA 
error in notifying or assisting the Veteran that could result 
in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to the merits of the appeal.

The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

Nevertheless, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Factual Background

The report of the Veteran's June 1968 service entrance 
examination is negative for any complaints or clinical 
findings of a hearing loss disability, an ear disability, or 
a psychiatric disability.  

Audiometric testing revealed the following pure tone 
thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
0
0
No 
Report
(NR)
0
LEFT
10
0
15
NR
5

Speech audiometry was not performed.

The report of the Veteran's August 1970 service entrance 
examination is negative for any complaints or clinical 
findings of a hearing loss disability, an ear disability, or 
a psychiatric disability.  

Audiometric testing revealed the following pure tone 
thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
NR
5
LEFT
0
0
0
NR
0

Speech audiometry was not performed.

In October 2007, the Veteran demonstrated the following 
puretone thresholds during audiometric testing at Tulsa 
Hearing Technologies.  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
25

55
LEFT
15
20
25
25
15
Speech audiometry revealed a speech recognition score of 96 
percent in the right ear and 100 percent in the right ear.

In January 2008, the Veteran was examined by VA to determine 
the nature and etiology of any hearing impairment or tinnitus 
found to be present.  Audiometric testing revealed the 
following pure tone thresholds, in decibels, at the indicated 
hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
30
40
LEFT
20
15
25
25
25

Speech audiometry revealed a speech recognition score of 96 
percent, bilaterally.

The VA examiner concluded that the Veteran had a mild, high 
frequency sensorineural hearing loss in his right ear, as 
well as tinnitus related to that hearing loss.  She noted 
that those disabilities had developed gradually and were 
first noted approximately eight years earlier.  She opined 
that they were not as likely as not related to the Veteran's 
noise exposure in service.

The records reflecting the Veteran's treatment after service 
are negative for any complaints or clinical findings of a 
hearing loss disability in either ear, tinnitus, or PTSD.  
During VA outpatient treatment in June 2009, a PTSD screen 
was negative.

In February 2009, the U. S. Army and Joint Services Records 
Research Center (JSRRC) verified that the Veteran had 
experienced a claimed stressor during his duty in the 
Republic of Vietnam.  It was noted that in January 1969, his 
base had received mortar and rocket fire and that ten members 
of the enemy force were killed trying to penetrate the 
perimeter.  It was also noted that during the ensuing battle, 
there were many casualties on both sides, including seven 
Americans killed in action and thirty wounded.

During a VA psychiatric examination in March 2009, the 
Veteran cited the stressful incident in Vietnam and noted 
that since his discharge from service, he had experienced 
trouble sleeping, startle response, and discomfort in large 
crowds.  Following the examination, the Axis I diagnoses were 
alcohol abuse in full remission and a substance abuse 
disorder.  The examiner found that the Veteran's symptoms did 
not meet the criteria for a diagnosis of PTSD.

Analysis

The Hearing Loss Disability

During his hearing, the Veteran testified that he had a 
bilateral hearing loss disability, primarily, as a result of 
noise exposure to weapons fire and heavy engineer equipment 
in service.  He stated that he had not had significant noise 
exposure since service.  Therefore, he maintains that service 
connection for hearing loss disability is warranted.  
However, after carefully considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

Impaired hearing is considered a disability for purposes of 
laws administered by VA when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

For organic disease of the nervous system, such as 
sensorineural hearing loss disability, service connection may 
be presumed when such disability is shown to a degree of 10 
percent or more within one year of the Veteran's discharge 
from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307.  
A review of the evidence discloses that the Veteran was 
exposed to acoustic trauma as a heavy equipment operator in 
service.  However, he does not, currently, meet the VA 
criteria for a finding of hearing loss disability in his left 
ear.  The puretone thresholds have consistently been below 26 
decibels and his speech recognition scores have consistently 
been above 94 percent.  Absent competent evidence of a 
current hearing loss disability in the left hear, he cannot 
meet the requirements for service connection.  

Unlike his left ear, the Veteran does meet the VA criteria 
for a hearing loss disability in his right ear.  However, 
that disability was first manifested many years after 
service, and there is no competent evidence of record that it 
is in any way related thereto.  Indeed, following the January 
2008 VA examination, the examiner found that it was not at 
least as likely as not due to noise exposure in service.  
Absent the requisite nexus, the Veteran cannot meet the 
criteria for service connection.

In light of the foregoing, entitlement to service connection 
is not warranted for hearing loss disability in either ear.  
Therefore, that portion of the appeal is denied.

Tinnitus

During his video conference with the undersigned Veterans Law 
Judge, the Veteran testified that he also had tinnitus as a 
result of noise exposure in service.  Therefore, he 
maintained that service connection for tinnitus is warranted.  
However, after carefully considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

A review of the evidence discloses that the Veteran's 
tinnitus was first manifested many years after service.  
There is no competent evidence, however, that such disability 
is in any way related to service.  As above, without the 
requisite nexus, the Veteran cannot meet the criteria for 
service connection.  Accordingly, service connection is not 
warranted, and the appeal is denied.

In arriving at this decision, the Board notes that the 
January 2008 VA examiner stated that the Veteran's tinnitus 
was associated with his hearing loss disability.  Such a 
statement suggests the possibility of service connection on a 
secondary basis.  38 C.F.R. § 3.310.  

VA law and regulations do provide that service connection may 
be granted when the evidence shows that a particular 
disability is proximately due to or the result of a 
disability for which service connection has already been 
established.  38 C.F.R. § 3.310(a).  However, in this case, 
because service connection has not been established for 
hearing loss disability, the Veteran does not meet the 
criteria for service connection on secondary basis.

PTSD

Finally, the Veteran seeks entitlement to service connection 
for PTSD.  During his hearing, he testified that he had 
developed PTSD as a result of his experiences in Vietnam.  In 
particular, he noted that the base where he was stationed was 
frequently shelled and that since that time he had 
experienced nightmares, difficulty sleeping, and a startle 
response.  Therefore, he maintained that service connection 
for PTSD was warranted.  However, after carefully considering 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal will 
be denied.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of the 
American Psychiatric Association, 4th edition (DSM-IV); a 
link, established by medical evidence, between the current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  38 C.F.R. § 3.304(f).  

In this case, the claimed stressor has been verified through 
official channels.  However, despite his complaints, the 
Veteran does not have a current diagnosis of PTSD.  Absent a 
diagnosis, he does not meet the criteria for service 
connection.  Accordingly, service connection for PTSD is not 
warranted, and the appeal is denied.

In arriving at this decision, the Board notes that the 
Veteran has requested an additional examination to determine 
the nature and etiology of any psychiatric disability found 
to be present.  Such examinations are scheduled when the 
medical evidence accompanying a particular claim is not 
adequate for rating purposes.  38 C.F.R. 3.326(a) (2009).  
See generally Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

Reexaminations are scheduled whenever VA determines there is 
a need to verify either the continued existence or the 
current severity of a disability.  Generally, reexaminations 
will be required if it is likely that a disability has 
improved, or if evidence indicates there has been a material 
change in a disability or that the current rating may be 
incorrect.  38 C.F.R. § 3.327 (2009).  

In this case, however, the medical evidence is adequate for 
rating purposes as it is completely negative for any 
competent evidence suggesting a relationship between the 
Veteran's claimed PTSD and service.  Although the Veteran 
states that the examination was too brief to adequately 
assess the presence of a psychiatric disability, he has not 
presented any evidence to substantiate his claim.  Despite 
his contention that the examination was only ten to fifteen 
minutes long, the examiner reviewed the Veteran's medical 
records, conducted an interview and examination, and produced 
a four page report with findings consistent with the other 
evidence on file.  Moreover, VA outpatient records reflecting 
the Veteran's treatment after the examination are completely 
negative for any complaints or clinical findings of a 
psychiatric disability of any kind.  In fact, during VA 
outpatient treatment in June 2009, a PTSD screen was 
negative.

The only evidence that the Veteran has PTSD comes from the 
Veteran.  While he is competent to report evidence which is 
capable of lay observation, such as his symptoms, he is not 
competent to provide conclusions which require medical 
expertise, such as the diagnosis or etiology of a particular 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  In this regard, the Board has carefully considered 
the Veteran's contentions that he has PTSD as a result of his 
verified stressor in service.  However, there is simply no 
competent evidence on file to substantiate his contentions.  
To schedule an additional examination under such 
circumstances would be tantamount to a fishing expedition to 
determine if there might be some unspecified information 
which could possibly support a claim.  However, VA's duty to 
assist the Veteran in the development of his claim does not 
extend to fishing expeditions.  Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992).  Under such circumstances, scheduling 
an additional examination would unnecessarily impose 
additional burdens upon the Board with no reasonable 
possibility of any benefit flowing to the Veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, such 
development is not warranted, and the request for an 
additional examination is denied.

Additional Considerations

In arriving at the foregoing decisions, the Board has also 
considered the doctrine of reasonable doubt.  However, that 
doctrine is only invoked where there is an approximate 
balance of evidence which neither proves nor disproves the 
claim. In this case, the preponderance of the evidence is 
against the Veteran's claims. Therefore, the doctrine of 
reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) ; 
38 C.F.R. § 3.102. 




ORDER

Entitlement to service connection for hearing loss disability 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


